     Case 2:19-cv-00442-MMD-DJA Document 11 Filed 08/19/20 Page 1 of 1


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                     ***

6     TRELLIS QUINN,                                    Case No. 2:19-cv-442-MMD-DJA

7                                       Plaintiff,      AMENDED ORDER RESETTING
                                                        INMATE EARLY MEDIATION
8                    v.

9     JULIO CALDERIN, et al.,

10                                 Defendant(s).

11

12          On August 13, 2020, this Court issued an order setting the Inmate Early Mediation on

13   Friday, August 28, 2020, at 8:30 a.m. (Docket No. 10). The Court has since been advised by the

14   Office of the Attorney General that this conflicts with another hearing and they asked that the

15   mediation be rescheduled. The August 13, 2020, order (Docket 10) continues to govern the

16   inmate early mediation except as MODIFIED as follows:

17          IT IS HEREBY ORDERED resetting the Inmate Early Mediation on Friday,

18   November 20, 2020, at 8:30 a.m.

19          IT IS SO ORDERED.

20          Dated this 19th day of August 2020.

21

22
                                                     DANIEL J. ALBREGTS
23                                                   UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
